UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)
MORTON & CRAIG, LLC
110 Marter Avenue, Suite 301
Moorestown, NJ 08057 (856)866-0100
Attorney for : Ally Financial
Our File No.: 49877
JM-5630


In Re:                                                   Case No.:             18-12205
                                                                         ____________________
Brian K. Starke                                                              1-7-2020
                                                         Hearing Date: ____________________
Dina Starke
                                                         Judge:          _____________________
                                                                                  JNP

                                                         Chapter:        _____________________
                                                                                   13




                Recommended Local Form:            ”    Followed         ”   Modified




                                          ORDER VACATING STAY

         The relief set forth on the following page is hereby ORDERED.
       Upon the motion of __________________________________________________,
                                             Ally Financial                   under
Bankruptcy Code section 362(a) for relief from the automatic stay as to certain property as
hereinafter set forth, and for cause shown, it is

       IT IS HEREBY ORDERED that the automatic stay of Bankruptcy Code section 362 (a) is
vacated to permit the movant to pursue the movant's rights in the personal property described below to
the extent and in the manner provided by any applicable contract documents and nonbankruptcy law.

       ‘       Real property more fully described as:




       ‘       Personal property more fully described as:
                2016 Chrysler Town & Country
                Vehicle Identification Number
                2C4RC1BGXGR189111

       It is further ORDERED that the movant may join the debtor and any trustee appointed in
this case as defendants in its action(s) irrespective of any conversion to any other chapter of the
Bankruptcy Code.


       The movant shall serve this order on the debtor, any trustee and any other party who
entered an appearance on the motion.




                                                                                           Rev. 7/1/04; jml




                                                    2
